Appellate Case: 21-1038    Document: 010110766170                        FILED Page: 1
                                                      Date Filed: 11/09/2022
                                                            United States Court of Appeals
                                                                     Tenth Circuit

                                         PUBLISH                 November 9, 2022
                                                               Christopher M. Wolpert
                     UNITED STATES COURT OF APPEALS                Clerk of Court

                                  TENTH CIRCUIT



  STACEY WRIGHT,

                Plaintiff - Appellant,
           v.                                            No. 21-1038
  PORTERCARE ADVENTIST
  HEALTH SYSTEM, a Colorado
  nonprofit corporation, d/b/a Centura
  Health - Castle Rock Adventist
  Hospital,

                Defendant - Appellee.


                   Appeal from the United States District Court
                           for the District of Colorado
                      (D.C. No. 1:19-CV-01067-WJM-STV)


 Richard P. Barkley (Jeanine M. Anderson and Claire E. Sweetman, with him on
 the briefs), Anderson Barkley, LLC, Denver, Colorado, for Plaintiff - Appellant *.

 M. Brian Sabey (Mark L. Sabey with him on the brief), Hall, Render, Killian,
 Heath & Lyman, P.C., Denver, Colorado, for Defendant - Appellee.


 Before McHUGH, MURPHY, and ROSSMAN, Circuit Judges.



       *
       Richard P. Barkley argued on behalf of Appellant. An order was entered
 on April 21, 2022, granting the appellant’s motion for Mr. Barkley to withdraw as
 counsel. Claire E. Sweetman also filed a motion to withdraw as counsel and that
 motion was granted on February 2, 2022.
Appellate Case: 21-1038   Document: 010110766170       Date Filed: 11/09/2022    Page: 2




 MURPHY, Circuit Judge.



                                I. INTRODUCTION

       Stacey Wright worked as the charge nurse in the cardiac catheterization lab

 (“cath lab”) at Castle Rock Adventist Hospital (“Castle Rock”), a unit of the

 Portercare Adventist Health System (“Portercare”). After she was denied a

 transfer within Portercare and was terminated from her position at Castle Rock,

 Wright brought Title VII claims for discrimination and retaliation. The district

 court granted Portercare summary judgment, concluding it advanced legitimate,

 nondiscriminatory reasons for its employment decisions and Wright failed to

 adduce evidence supporting a finding of pretext. Exercising jurisdiction pursuant

 to 28 U.S.C. § 1291, this court affirms.

                                II. BACKGROUND

 A. Factual Background

       1. Management Transition in the Cath Lab

       Wright began working in the cath lab in 2013 and became its charge nurse

 within one year. From 2012 to mid-2017, Russ Royer was the cath lab’s manager

 and Wright’s direct supervisor. Under Royer’s supervision, Wright received

 positive performance reviews. Royer averred that Wright was “one of the most

 skilled nurses that [he] ever worked with in all [of his] years in the healthcare

                                            -2-
Appellate Case: 21-1038     Document: 010110766170    Date Filed: 11/09/2022     Page: 3



 industry, and it [was] difficult for [him] to find anything to complain about when

 it comes to [her] work performance.” After Royer left his position, cath lab staff

 and Castle Rock physicians encouraged Wright to apply to take his place.

 Although Wright applied to become the cath lab’s manager, the position remained

 vacant while the department’s leadership underwent a change.

       In fall of 2017, the cath lab came under the control of Carol Pontius.

 Pontius hired Suzanne Parker as the cath lab’s director and Julie Lombard as the

 lab’s manager. The decision to hire Lombard frustrated the lab’s four permanent

 staff members: Frank Przymus, John West, Ryan Voegle, and Wright. In

 particular, Wright found it difficult to accept Lombard as her supervisor and

 admitted she was “less than” “very friendly and open” towards Lombard or

 willing to assist Lombard’s transition as she became cath lab manager. The

 tension between Lombard and Wright did not escape the attention of other cath

 lab staffers. West averred that the decision to hire Lombard and to task Wright

 with Lombard’s training caused “obvious rifts” and “a tense vibe in the room.” 1


       1
           West averred as follows:

       [Pontius] asked [Wright] to train [Lombard] about the Cath Lab.
       That did not seem fair to me, to hire [Lombard] and thereby suggest
       that [Wright] was not capable of running the Cath Lab, but then to
       ask [Wright] to train [Lombard] how to do the job. It was not a good
       situation, and there were obvious rifts between [Wright] and
       [Lombard] and between [Wright] and [Pontius].
                                                                     (continued...)

                                          -3-
Appellate Case: 21-1038   Document: 010110766170      Date Filed: 11/09/2022    Page: 4



 Wright testified she and Lombard “had very few conversations,” and

 acknowledged she did not think “there’s anybody in this whole hospital that

 doesn’t know how I’m disappointed in the current state of our department.” 2

       2. Incidents Underlying Adverse Employment Actions

              a. Data Reports

       The physicians served by the cath lab expected the lab to prepare several

 monthly data reports. During his tenure, Royer prepared the bulk of these

 reports. 3 After Royer left Castle Rock, Clint Watson, then-director of the cath



       1
        (...continued)
              [Wright] did not get along well with [Lombard]. When they
       were together there was a tense vibe in the room. When [Lombard]
       would come in, [Wright] would be very quiet, which was not her
       usual self. Their interaction was minimal. . . .

 West swore out a second affidavit clarifying some of the averments set out in his
 original affidavit. He did not, however, change his testimony about the tension
 between Wright and Lombard, nor his testimony that Wright was generally quiet
 in Lombard’s presence.
       2
        On October 30, 2017, Wright emailed Jodi Parrish, a Castle Rock human
 resources official, to set up a meeting between Parrish and the cath lab’s
 permanent staff. Wright requested that the meeting take place without the cath
 lab’s management team. Parrish’s notes regarding that meeting indicate the
 leadership change left the staff with “a lot of mistrust.” The staff did not “even
 want to talk to [Lombard]” and indicated it did not “make sense to them” that
 Wright, with her fifteen years of experience, was passed over in favor of
 Lombard, who had no cath lab experience.
       3
        According to Wright, “Royer delegated to [her] the data reporting for
 NCDR Databases as it was a very time consuming task.” She also testified she
 was in charge of “ACS” data abstraction “from day one.”

                                          -4-
Appellate Case: 21-1038     Document: 010110766170       Date Filed: 11/09/2022   Page: 5



 lab, took over primary responsibility for the data reports. In two separate months

 while Watson was responsible for the reports, he asked for Wright’s help to

 compile the reports. Although she “struggled,” she and Watson were able to work

 together to achieve the task. When the cath lab came under Pontius’s control,

 Parker replaced Watson as the cath lab’s director.

       On October 24, 2017, Wright sent a series of emails to Lombard about the

 data reports. 4 Lombard attempted to communicate with Wright about the data

 reports by text. Despite her expressed preference for text messages as “the best

 way to communicate with her,” Wright did not respond to Lombard’s texts. On



       4
           The bodies of the relevant emails state as follows:

               !Attached is the ACS data spreadsheet. This information
       needs to be sent to Susan Beech each month. I try to get it to her as
       soon as I can since she has to collect the info from all South Denver
       facilities. I have reported out up until September 2017, so she will
       need October data at the beginning of November.

                Let me know if you have any questions and I can try to assist
       you!

             !Attached is the EP dashboard for the SDG. This is
       something Brenda Yost will ask you to provide monthly—similar to
       the ACS dashboard.

              !I know you had mentioned in the past that you might be
       interested in taking over the NCDR databases. If this is still
       something that interests you, let me know when you are ready to take
       them on. In this regard, I have a lot of experience and would be able
       to assist you as needed.

                                            -5-
Appellate Case: 21-1038     Document: 010110766170       Date Filed: 11/09/2022   Page: 6



 November 6th, approximately two weeks after receiving Wright’s emails and after

 the October reports were due, Lombard replied to Wright’s emails with a trio of

 responses, each of which asked Wright to handle the reports until Lombard was

 prepared to undertake those duties. 5 The next day, Wright met with Lombard,

 Parker, and human resources director Jodi Parrish to clarify expectations about

 communications between Wright and Lombard and to discuss Wright educating

 Lombard about the preparation of the required data reports. The meeting

 “focused on transitioning the ACS abstracting and EP dashboard to [Lombard],



       5
           The bodies of the relevant email responses state as follows:

             !It may be a bit before I feel comfortable taking over the
       databases. Until then, I’d like to have you keep them as you are
       experienced!

            I’d like to work on this slowly. [C]ould we have a standing
       weekly appointment to help get me up to speed?

                I’d like to suggest Tuesdays from 1-2.

                Let me know what you think.

              !I’d like to work on this slowly with you as well. Until I’m
       able to get up to speed, I’d like to have you keep them as you are
       experienced!

           Could we go over the ACS/EP dashboard when we go over the
       NCDR information during our weekly meeting?

             !Would you kindly report to Brenda on the October’s data?
       I’m unsure of the process, but look forward to learning.

                                            -6-
Appellate Case: 21-1038   Document: 010110766170     Date Filed: 11/09/2022   Page: 7



 which [Wright] had assisted [Watson] with during the interim absence of a

 manager after [Royer] left.” Lombard involved her supervisor and a human

 resources representative because “[t]here was some issues with her responding to

 my texts and not coming down to teach me. And so I just wanted to have others

 involved in the meeting.” Wright did not complete any data reports for October,

 November, or December of 2017.

              b. OR/PACU 6 Assistance

       At 8:22 a.m. on the morning of December 11, 2017, Lombard sent Wright a

 text message directing her, along with the other cath lab employees, to provide

 assistance in the OR: “The OR needs help today with admission vitals and IV’s[.]

 Would you all please go over to help?” One minute later, Wright responded

 “Ok.” Shortly thereafter, Wright checked in with the PACU and “learned that

 their needs were going to be primarily in the afternoon.” Wright decided to take

 an early lunch break and go pick up her daughter’s Christmas present.

 Accordingly, at 8:31 a.m., Wright texted Lombard that she was “running over to

 Walmart. Be right back.” At 8:44 a.m., Lombard texted Wright as follows: “Btw

 when you get back come see me . . . .” After sending this text, Lombard spoke to

 the PACU charge nurse, who said no one from the cath lab had come over to



       6
        The terms OR for operating room and PACU for post-anesthesia care unit
 are used interchangeably by the parties.

                                         -7-
Appellate Case: 21-1038   Document: 010110766170       Date Filed: 11/09/2022   Page: 8



 help. 7 At 8:53 a.m., Lombard directed Wright by text as follows: “Come see me

 in [Parker’s] office let me know when ur back from Walmart.”

       Wright returned to Castle Rock and clocked back in at 9:03 a.m. Upon her

 return, Wright bumped into Watson in a hallway. Rather than proceeding directly

 to Parker’s office as Lombard had requested, Wright spent almost thirty minutes

 visiting with Watson. At approximately 9:30 a.m., Wright proceeded to Parker’s

 office and met with Lombard and Parker. Lombard and Parker questioned Wright

 about running the errand. As regards the meeting, Wright averred as follows:

       I explained that it had been common for [cath lab staff] to run short
       errands after ensuring we had coverage and letting our manager
       know. . . . I told them to check with . . . [Przymus] and [West], who
       would confirm this practice. I then asked why I was being treated
       differently than those male employees, and whether they . . . believed
       that the male staff members just never ran errands. . . . [Parker]
       confirmed that she knew that the male employees ran errands, but did
       not notify management when they did so, and that I was the only one
       who ever provided notice before leaving for an errand. [8]

       7
         In her contemporaneous version of events, documented in an email she
 sent to Parrish at 10:51 on the morning of December 11, Wright made no mention
 of checking in with the PACU before she left for Walmart. In later-created
 documents, Wright has variously claimed that she actually checked in with the
 PACU and that she simply had an informal conversation in the break room with a
 PACU nurse. Taking the facts in the light most favorable to Wright, as we must
 in reviewing the district court’s summary judgment ruling, we assume for
 purposes of this appeal that Wright did in fact check in with the PACU.
 Nevertheless, it is undisputed that the PACU charge nurse told Lombard that none
 of the cath lab employees had come to help.
       8
       The evidence also demonstrates, however, that to Parker’s and Lombard’s
 knowledge, no other cath lab staffer had ever left to run a personal errand while a
                                                                        (continued...)

                                          -8-
Appellate Case: 21-1038   Document: 010110766170     Date Filed: 11/09/2022     Page: 9



 That same day, Lombard drafted a proposed corrective action at the level “written

 warning” and submitted it to human resources. 9 When human resources generalist

 Allyssa Gleason reviewed the draft written warning, she expressed concern about

 making sure Wright was treated consistently with other cath lab employees. In

 particular, Gleason noted Castle Rock needed “to be careful that we don’t only

 discipline [Wright] if others have been doing it.” Gleason also noted, however,

 that Parrish “mentioned adding some recent behavioral issues” to the written

 warning and solicited examples of such conduct. On December 21, 2017,

 Lombard talked to the other members of the cath lab about their practice of

 running errands during the workday, telling them that “staff should not be leaving

 the premises during business hours.”




       8
        (...continued)
 specific assignment from a manager was pending.
       9
         In her appellate brief, Wright complains that Lombard drafted this
 proposed corrective action “without verifying Wright’s statement that she had
 contacted PACU” before she went to Walmart. Wright cites no evidence,
 however, that she ever made such a statement to Lombard. According to both
 Wright’s and Lombard’s descriptions of the 9:30 a.m. meeting, Wright only told
 Lombard and Parker that all cath lab employees ran errands during the work day
 and other members of the cath lab could have covered for her. None of the
 various recountings of this meeting include any reference to Wright explaining
 that she checked in with the PACU before leaving, and Lombard specifically
 testified that she was never told Wright had spoken with anyone in the PACU
 before she left on her errand.

                                         -9-
Appellate Case: 21-1038   Document: 010110766170       Date Filed: 11/09/2022     Page: 10



                c. Training Temporary Employees

        Non-permanent personnel, “travelers,” periodically visited the cath lab and

  received an orientation from its staff. Prior to the expected arrival of travelers on

  December 18, 2017, Ryan Voegle notified the other staff members that he had

  been asked to provide orientation. On the Friday before the travelers were

  expected to arrive, Lombard noted on the cath lab’s whiteboard that travelers

  would be arriving in the department on the afternoon of December 18, 2017.

  Although Wright acknowledges she had notice of the arrival of travelers from the

  whiteboard, she emphasizes she was never asked to provide orientation and

  orienting travelers is not a responsibility of the charge nurse. According to

  Lombard, on the other hand, she specifically asked Wright to aid in the

  orientation of the travelers on the morning of the 18th. Wright did testify that in

  the past she had generally oriented traveler nurses and Przymus had oriented the

  “tech” travelers. Ultimately, Wright did not participate in the orientation of the

  traveler nurse who arrived on December 18, 2017. Instead, Wright was absent

  from the cath lab during this time frame and did not communicate with

  management about her absence. See infra n. 13 (noting Wright’s complete

  absence from the cath lab without explanation during the orientation of the

  travelers).




                                          -10-
Appellate Case: 21-1038   Document: 010110766170       Date Filed: 11/09/2022     Page: 11



        3. Denial of Transfer

        After the errand incident, Wright decided to seek a transfer within the

  Portercare network. Human resources generalist Gleason knew by December 15,

  2017, that Wright was scheduled to interview for a position at Parker Adventist

  hospital. Neither Gleason nor anybody else associated with Portercare advised

  Wright she might be ineligible for a transfer. Indeed, Gleason asked a human

  resources employee at Parker Adventist to keep her in the loop so Castle Rock

  could “have a good plan in place for sustaining staffing in our” cath lab in case

  Wright was offered the position. This was true even though Gleason had

  commented on Lombard’s draft written corrective action on December 11, 2017.

  Portercare employees are eligible for a transfer if they have not had a written

  warning within the last six months. Wright believed she met this requirement and

  asserts she had no reason to be aware she was ineligible to transfer. Wright was

  offered the position at Parker Adventist. On December 20, 2017, Wright sent a

  message to Parker, Lombard, and Parrish indicating she intended to transfer to

  Parker Adventist. Sondra Davis, Portercare’s regional vice president of human

  resources, advised Parrish to inform Wright a corrective action was in the works

  that would make Wright ineligible for a transfer. Accordingly, Parrish sent

  Wright an email on December 21, 2017, “clarify[ing]” that Wright was ineligible:

        You need to be aware [Castle Rock] had already decided, prior to
        your email notice, to place you on a corrective action due to your

                                          -11-
Appellate Case: 21-1038    Document: 010110766170       Date Filed: 11/09/2022     Page: 12



        conduct these past couple months. Because the corrective action is
        already in the works, you are ineligible to transfer at this time.
        Leadership will be meeting with you soon to review the corrective
        action and set expectations.

  Ultimately, Parrish, Davis, and Todd Folkenberg, Castle Rock’s chief executive

  officer, made the decision to disallow Wright’s request to transfer.

        The same day she was informed she would not be allowed to transfer to

  Parker Adventist, Wright initiated a complaint with the Integrity Helpline. 10

  Integrity Helpline complaints are normally routed to an employee’s human

  resources director for an investigation, except when the complaint involves that

  director. Under those circumstances, the complaint would go elsewhere, normally

  to the vice president of human resources, to “keep it neutral.” Wright’s Integrity

  Helpline complaint made allegations against three individuals: Parrish, Lombard,

  and Parker. Because Parrish was named in the complaint, Davis was assigned to

  investigate it. During her investigation into the Helpline complaint, Davis

  interviewed Wright, along with the three individuals named in the complaint. She

  did not interview the other employees in the cath lab, the prior cath lab manager,

  or anyone else.




        10
          Although the record reveals that the Integrity Helpline—sometimes also
  called the Integrity Hotline—is an internal complaint-resolution process, the
  record does not reveal much about the contours of the program.

                                          -12-
Appellate Case: 21-1038      Document: 010110766170      Date Filed: 11/09/2022   Page: 13



        4. Final Written Warning

        On December 27, 2017, Portercare issued to Wright a corrective action

  form with a disciplinary action designation of “Final Written Warning.” The

  Final Written Warning listed three incidents that were found to “exhibit the

  unprofessional behavior [of] insubordination, lack of respect, unresponsiveness,

  ineffective communication and negative attitude”: (1) the November 7, 2017

  coaching meeting and subsequent “lack of cooperation and follow through” with

  respect to the data reports 11; (2) the December 11, 2017 Walmart errand

  incident 12; and (3) the December 18, 2017 traveler orientation incident. 13 Wright

        11
             As to this incident, the Final Written Warning stated as follows:

        During a coaching session . . . , a conversation was had regarding
        transitioning some of the duties she had been completing during the
        interim absence of a manager in the Cath Lab department. . . . There
        were numerous attempts made by the Cath Lab manager to set up
        time to review these transition items which were unsuccessful due to
        [Wright’s] lack of cooperation and follow through. On 12/13
        Director and Manager were on the monthly South Denver Group EP
        quality meeting when it was noted that none of [the] data had [] been
        reported since October. Additionally, “bleeding risk scores” had not
        been reported to South Denver since July 2017. On 12/18 [Wright]
        spent approx. 5 minutes with manager regarding the EP data.
        12
             As to this incident, the Final Written Warning stated as follows:

        [Wright], charge nurse, was asked by her manager at 8:22 a.m. to go
        help the PACU department because they needed help with IV’s and
        vitals. Instead of going to help the PACU, she passed the message to
        the other members of the Cath Lab team. At 8:31, [Wright] texted
        her manager back and stated “I’m running over to Walmart. Be right
                                                                     (continued...)

                                            -13-
Appellate Case: 21-1038      Document: 010110766170      Date Filed: 11/09/2022    Page: 14




        12
          (...continued)
        back.” [Wright] clocked out and left campus to go to the store. At
        8:45 the manager spoke with the charge nurse of PACU who shared
        that no one from the Cath Lab team had come over to help.

        The first problem is she was the only RN in the Cath Lab and the
        PACU needed help getting IV’s started. However, due to a lack of
        IV skills, the techs that eventually did respond to PACU were unable
        to assist with the requested patient care needs. [Wright] willfully
        disregarded her manager’s request and was not there for the team.
        The second problem is she did not ask leaders for permission to leave
        campus. The manager texted her at 8:44 and again at 8:53, with no
        response, to come see her upon [Wright’s] return. Upon [Wright’s]
        return to campus, she did not go directly to her manager or director’s
        office first as was requested. She clocked in at 9:03 and arrived to
        the director’s office approx. 9:30 a.m., almost a half an hour after her
        return from an unauthorized “errand.” She did not report to the
        PACU during this time to assist other associates as requested.
        13
             As to this incident, the Final Written Warning stated as follows:

        One expectation of [Wright’s] role as the charge nurse is to provide
        orientation to new staff in the department. Two new travelers, a RN
        and Tech, arrived to the department to orient on 12/18/17. On
        Friday, 12/15/17, the manager placed on the whiteboard that traveler
        staff would be arriving to the department on the afternoon of
        12/18/17. The morning of 12/18, manager arrived in the control
        room and spoke with the staff present (two techs) and reminded them
        that the traveler staff would be arriving that afternoon. . . . Manager
        had asked [Wright] at approx. 10:30 am, while she was in manager’s
        office, to help orient the new staff who would be in the department at
        approximately 1:30 pm that day. She verbally agreed.

        At approx. 1:00–1:30 the new staff arrived, [but Wright] was not in
        the control room or the procedure room. The manager had the techs
        that were present in the Cath Lab orient the staff. As of 3:00 pm,
        [Wright] had not returned to the lab to help orient the new staff.
        [Wright] did not fulfill her role as charge nurse and perform the
                                                                        (continued...)

                                            -14-
Appellate Case: 21-1038    Document: 010110766170      Date Filed: 11/09/2022   Page: 15



  met with Parrish on January 5, 2018 to discuss the Final Written Warning. As to

  the root cause of her clashes with Lombard, Wright indicated the two were having

  “personality conflict[s].”

        Wright initiated an alternative dispute resolution (“ADR”) process in an

  attempt to set aside the Final Written Warning. Like the Integrity Helpline

  process, the ADR complaint was assigned to Davis. Wright met with Davis on

  January 8, 2018, to address both the Integrity Helpline and ADR complaints.

  During this meeting, Davis and Wright engaged in a wide-ranging discussion of

  the incidents set out as the basis for the Final Written Warning. As was true of

  her January 5th meeting with Parrish, Wright asserted her issues at work were

  “part” of a “misunderstanding” and “a personality conflict.” Wright also

  indicated, however, that she did not understand the decision to punish her for the

  errand incident when male cath lab staffers engaged in the same practices.




        13
         (...continued)
        orientation required for the new travelers. Additionally, she did not
        communicate her whereabouts during this time . . . .

                                          -15-
Appellate Case: 21-1038   Document: 010110766170      Date Filed: 11/09/2022    Page: 16



        5. Termination

        On January 8, 2018, Frank Archuleta became the manager of the cath lab. 14

  There is no evidence Archuleta was aware of Wright’s “staff issues” when he

  became the cath lab’s manager. Soon after he became manager, Archuleta met

  with Wright one-on-one. Wright stated she continued to be interested in

  transferring to Parker Adventist. After this meeting, Archuleta had a positive

  impression of Wright. His impression of Wright, however, quickly became

  negative over the next few days. On January 16th, Archuleta met with Parrish “to

  discuss his concerns and ask for guidance regarding his experience and

  interactions with” Wright. Parrish took notes of the matters discussed at the

  meeting.

        Archuleta noted it was unlikely Wright was “going to help this department

  succeed.” Wright was sharing her human resources “issues” with cath lab staff

  and physicians, causing “a lot of emotion” amongst the staff, and her dominant

  purpose appeared to be to convince him to help her in her quest to transfer to

  Parker Adventist. Archuleta cataloged an almost daily series of problematic


        14
          The evidence in the record reveals Lombard was replaced by Archuleta
  because the cath lab was performing poorly and because the relevant physicians
  wanted a manager with cath lab experience. At approximately the same time
  Lombard was replaced by Archuleta, Parker discontinued her responsibilities as
  director of the cath lab. Thus, upon his hiring as manager of the cath lab,
  Archuleta answered directly to Pontius. As was true of Lombard, Parker had no
  prior cath lab experience when she was hired as the cath lab’s director.

                                         -16-
Appellate Case: 21-1038    Document: 010110766170       Date Filed: 11/09/2022    Page: 17



  events in the cath lab, including: (1) Wright stating to Archuleta, in front of cath

  lab staff, that she had discussed Archuleta with several cardiologists; (2) a

  pharmaceutical mischarging incident involving Przymus, during which Archuleta

  believed Wright, West, and Przymus lied to him about the cath lab’s drug-

  charging practices; (3) Wright’s resistance to documenting “(LDA’s)—

  documentation for line, drains, assessment”; (4) Wright introducing Archuleta to

  doctors and/or showing Archuleta texts from doctors indicating Archuleta needed

  to protect Wright and keep Wright on his team; (5) Wright telling Archuleta her

  lawyers advised her to not have any interactions with Lombard or Parker; and

  (6) Wright texting to Archuleta and West a picture of the patient schedule for the

  following day, with private patient information included, on a day she was out of

  the hospital sick. At the conclusion of the meeting, Archuleta stated to Parrish as

  follows: “[Wright] is smart and I wanted her to develop, sad thing is I don’t think

  she wants to be here. I like her as a person. She is very experienced and knows

  what she is doing. I’m just worried that she is not on board and will damage all

  of the work I am doing.”

        With minimal additional investigation, Parrish accepted Archuleta’s report

  as accurate. Parrish felt that her experience with Wright corroborated Archuleta’s

  concerns and made him the more credible witness, rendering it useless to discuss

  the report with Wright. Thus, Parrish raised Archuleta’s concerns with Davis and


                                           -17-
Appellate Case: 21-1038   Document: 010110766170       Date Filed: 11/09/2022    Page: 18



  Folkenberg, and the three of them decided that termination was the appropriate

  next step. Parrish avers that the basis for the decision to terminate Wright was

  that a second manager in a row expressed the perception Wright was

  unsupportive.

  B. Procedural Background

        The district court granted Portercare summary judgment. It noted Wright

  had not produced direct evidence of discrimination or retaliation and, thus,

  employed McDonnell Douglas’s burden-shifting framework. See McDonnell

  Douglas Corp. v. Green, 411 U.S. 792 (1973). It assumed Wright had established

  a prima facie case of both discrimination and retaliation and ruled Portercare

  satisfied its burden of advancing legitimate, nondiscriminatory reasons for the

  employment decisions. It ruled that Wright’s final written warning listed three

  nondiscriminatory reasons in support of the denial of Wright’s transfer request

  and ultimate termination. It further concluded Portercare advanced an additional

  nondiscriminatory basis for Wright’s termination: a second manager, in quick

  succession, informed leadership Wright was not supportive.

        Having resolved the first two steps of the McDonnell Douglas analysis, the

  district court proceeded to analyze whether Wright adduced sufficient evidence of

  pretext to send the case to a jury. It recognized Wright offered overlapping

  theories of pretext as to her discrimination and retaliation claims. At base, those


                                          -18-
Appellate Case: 21-1038      Document: 010110766170      Date Filed: 11/09/2022    Page: 19



  theories relied on (1) assertions of meaningful differential treatment of Wright

  and the cath lab’s male employees and (2) challenges to the veracity of

  Portercare’s stated reasons for its employment decisions, based on alleged

  irregularities in Portercare’s procedures and inconsistencies in its explanations. 15

  As to Wright’s claim that sex-based differential treatment supported a finding of

  pretext, the district court concluded the alleged differences in treatment were

  “trivial or accidental or explained by a nondiscriminatory motive” and thus could

  not sustain a claim of pretext. See Swackhammer v. Sprint/United Mgmt. Co., 493

  F.3d 1160, 1168 (10th Cir. 2007). Next, the district court concluded Wright

  failed to adduce sufficient evidence from which a jury could conclude

  Portercare’s employment decisions were procedurally irregular. Finally, the



        15
             The district court summarized these theories as follows:

               For her discrimination claim, Wright asserts three overarching
        theories of pretext: (1) Wright was disciplined for issues for which
        similarly situated men were not disciplined; (2) there were procedural
        irregularities in the discipline and termination of Wright; and (3)
        there were inconsistent explanations for the termination decision.

               For her retaliation claim, Wright asserts four overarching
        theories of pretext: (1) that Wright was denied a transfer, disciplined,
        and fired shortly after complaining of disparate treatment; (2) the
        reason for denying the transfer was false and did not comply with
        Centura’s written policies concerning transfers; (3) similarly situated
        employees were not disciplined for identical infractions and the
        discipline was procedurally irregular; and (4) the proffered reason for
        the termination was pretextual for the reasons set forth above.

                                            -19-
Appellate Case: 21-1038    Document: 010110766170       Date Filed: 11/09/2022    Page: 20



  district court ruled that Wright failed to produce evidence which could call into

  question Portercare’s good-faith belief in the validity of the instances of

  misconduct set out in the final written warning. See Bird v. W. Valley City, 832

  F.3d 1188, 1201 (10th Cir. 2016) (explaining that, in assessing an employer’s

  legitimate, nondiscriminatory reason for its employment decisions, this court

  “examine[s] the facts as they appear to the person making the decision” and

  holding that this court does “not ask whether the employer’s proffered reasons

  were wise, fair or correct; we ask only whether [the employer] honestly believed

  those reasons and acted in good faith upon those beliefs” (quotation omitted)). 16

                                  III. DISCUSSION

        This court reviews “the district court’s grant of summary judgment de

  novo” and applies “the same legal standard used by the district court.”

  Swackhammer, 493 F.3d at 1167 (quotation omitted). Summary judgment is



        16
           Wright asserts the district court impermissibly weighed the evidence
  rather than appropriately determining whether a jury considering the evidence in
  the light most favorable to Wright could find pretext. There is reason to doubt
  this assertion, as the district court repeatedly framed its conclusions in terms of
  the lack of evidence rather than the weight of evidence. Ultimately, however, this
  court need not resolve whether the district court utilized an erroneous standard in
  evaluating Wright’s claims. On review of a district court’s grant of summary
  judgment, this court engages in de novo review. Parker v. United Airlines, Inc.,
  49 F.4th 1331, 1337 (10th Cir. 2022). Because this court can and will apply the
  correct standard on appeal, there is no need to remand the matter to the district
  court for further proceedings. Id. at 1340; Knitter v. Corvias Mil. Living, LLC,
  758 F.3d 1214, 1227 n.9 (10th Cir. 2014).

                                           -20-
Appellate Case: 21-1038    Document: 010110766170        Date Filed: 11/09/2022     Page: 21



  appropriate “if the movant shows that there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(a). In analyzing the propriety of a grant of summary judgment, this

  court “view[s] the evidence and draw[s] reasonable inferences therefrom in the

  light most favorable to the nonmoving party.” Swackhammer, 493 F.3d at 1167

  (quotation omitted). On appeal, the parties dispute only the pretext step of the

  McDonnell Douglas analysis. Accordingly, this court need not consider any

  issues relating to the first two steps of McDonnell Douglas.

        “[A] plaintiff utilizing the McDonnell Douglas framework normally cannot

  provide direct evidence of discrimination.” Swackhammer, 493 F.3d at 1167.

  “[A] pretext argument provides a method of satisfying this burden by allowing the

  factfinder to infer the ultimate fact of discrimination from the falsity of the

  employer’s explanation.” Id. (quotation omitted). “A plaintiff shows pretext by

  demonstrating such weaknesses, implausibilities, inconsistencies, incoherencies,

  or contradictions in the employer’s proffered legitimate reasons for its action that

  a reasonable factfinder could rationally find them unworthy of credence and hence

  infer that the employer did not act for the asserted nondiscriminatory reasons.”

  Id. (quotation omitted). “One typical method for a plaintiff to prove pretext is by

  providing direct evidence that the defendant’s stated reason for the adverse

  employment action was false.” Id. (quotation omitted). “Another common


                                           -21-
Appellate Case: 21-1038    Document: 010110766170       Date Filed: 11/09/2022     Page: 22



  method is a differential treatment argument, in which the plaintiff demonstrates

  that the employer treated the plaintiff differently from other similarly-situated

  employees who violated work rules of comparable seriousness in order to show

  that the employer failed to follow typical company practice in its treatment of the

  plaintiff.” Id. at 1167-68 (quotation and alteration omitted). “Evidence of pretext

  may also take a variety of . . . forms. A plaintiff may not be forced to pursue any

  particular means of demonstrating that a defendant’s stated reasons are

  pretextual.” Id. at 1168 (alterations and quotation omitted). Ultimately, however,

  the plaintiff must produce sufficient evidence of pretext to allow a jury to infer

  that the real reason for the employment decision was prohibited discrimination or

  retaliation. Id.

        As set out below, we conclude Wright has failed to carry her burden of

  “demonstrating such weaknesses, implausibilities, inconsistencies, incoherencies,

  or contradictions” in Portercare’s legitimate, nondiscriminatory reasons for its

  employment decisions. Id. at 1167 (quotation omitted). Likewise, the differential

  treatment identified by Wright, along with the alleged procedural irregularities

  she identifies, are easily and cogently explained by nondiscriminatory reasons.

  Id. at 1168. Finally, her claim that the relevant employment decisions were

  infected with procedural irregularity is not remotely convincing. Accordingly, the

  district court did not err in granting summary judgment in Portercare’s favor.


                                           -22-
Appellate Case: 21-1038   Document: 010110766170      Date Filed: 11/09/2022   Page: 23



  A. Alleged Differential Treatment

        As support for the notion she was treated differently than the male cath lab

  employees, Wright notes that after she first met with Lombard on October 15,

  2017, Lombard began keeping a log of notes about her communications with

  Wright. Lombard did not, according to Wright, keep such a log as to any other

  cath lab employee. Citing to and quoting from Lombard’s deposition, Wright

  asserts Lombard could not explain why she singled Wright out in this fashion.

  Importantly, however, the quotation set out in Wright’s brief omits, with well-

  placed ellipses, critical portions of Lombard’s deposition testimony, including

  Lombard’s testimony that she kept paper notes as to her interactions or coaching

  sessions with all cath lab permanent employees. After a recess during the

  deposition, Lombard clarified that it was only after conflicts arose between her

  and Wright that she started taking more specific notes and transferred those notes

  from her notebook to a computer. Wright asserts a factfinder could conclude this

  “clarification,” which was made after a discussion with counsel during a break in

  the deposition, was not truthful.

        Wright’s arguments as to the computerized log of interactions do not

  advance her Title VII claims. Even before the break in the deposition, Lombard

  made clear that she took notes on her interactions with all cath lab permanent

  employees, male and female. Wright has not identified any evidence remotely


                                         -23-
Appellate Case: 21-1038     Document: 010110766170       Date Filed: 11/09/2022   Page: 24



  calling this testimony into doubt. Furthermore, the computerized log of

  interactions created by Lombard is dated “12/14/17,” demonstrating it was created

  in the manner described in Lombard’s deposition. It cannot be reasonably denied

  that by December 14, 2017, Wright and Lombard had had numerous negative

  interactions. Indeed, a mere thirteen days later, Wright was issued a final written

  warning based on incidents memorialized in the log. Given the undisputed

  evidence, no reasonable jury could rely on the existence of the computerized log

  of interactions to conclude Lombard treated Wright worse than the male cath lab

  employees because Wright was a female.

        As the centerpiece for her assertions of differential treatment, Wright

  claims she was disciplined for running an errand during work hours, when her

  male colleagues were not. Like the district court, we conclude no reasonable jury

  could find Wright was punished for running an errand during work hours.

  Instead, the record demonstrates Wright was punished for her insubordinate

  response to Lombard’s orders. See supra n.12 (setting out, in full, the text of the

  final written warning relating to this incident). 17


        17
          In analyzing whether this alleged instance of differential treatment would
  support a finding of pretext, we draw all reasonable inferences from the evidence
  in favor of Wright and assume: (1) Lombard’s request to help the PACU on
  December 11, 2017, was transmitted to both Wright and the male cath lab
  employees, rather than being sent only to Wright; and (2) the male employees
  were not issued any punishment for their past instances of errand running during
                                                                         (continued...)

                                             -24-
Appellate Case: 21-1038   Document: 010110766170       Date Filed: 11/09/2022   Page: 25



        Viewed from Portercare’s perspective, Bird, 832 F.3d at 1201, the event

  unfolded as follows. At 8:22 a.m., Lombard directed Wright to “go over to help”

  the PACU with admission vitals. Nine minutes later, Wright replied by text that

  she was “running over to Walmart” and would “[b]e right back.” Wright did not

  indicate that she had checked in with the PACU, ask permission to disregard

  Lombard’s order, or indicate her trip to Walmart was consistent with preexisting

  cath lab practice. Lombard responded by directing Wright to come see her when

  she returned to the hospital. Lombard then checked with the PACU charge nurse,

  who told Lombard no one from the cath lab had come to help. In response to this

  news, Lombard sent another text to Wright, this one indicating Wright should,

  upon her return to the hospital, meet with both Lombard and Parker, the cath lab

  director, in Parker’s office. This directive—that Wright should meet with

  Lombard and their joint supervisor upon her return to the hospital—made clear

  Lombard had issues with how Wright had approached her work-hours trip to

  Walmart. When she clocked back in upon returning to Castle Rock, however,

  Wright did not proceed directly to Parker’s office. Instead, she spent



        17
          (...continued)
  work hours. Because no reasonable juror could conclude Wright’s punishment
  over the errand incident was based on the fact she ran the errand, as opposed to
  being primarily based on her insubordinate responses to her supervisor’s requests,
  this court need not consider further what is at most a weak material issue as to
  these two asserted facts.

                                          -25-
Appellate Case: 21-1038   Document: 010110766170      Date Filed: 11/09/2022   Page: 26



  approximately thirty minutes talking with Watson about a toy Wright purchased

  for her daughter for Christmas. When she did arrive at the meeting with Parker

  and Lombard, Wright told Lombard the following: “I was sorry that I notified her

  at all—that we as a team cover for each other if we need to handle errands

  throughout the day, and do not normally involve management.”

        Moreover, this event occurred in the context of Wright’s history of

  disregarding Lombard’s communications and resisting her authority. Wright

  found it difficult to accept Lombard as her supervisor and admitted she was “less

  than” “very friendly and open” towards Lombard or willing to assist Lombard’s

  transition as she became cath lab manager. Wright testified she “had very few

  conversations” with Lombard, and West explained there was “a tense vibe in the

  room” when Wright and Lombard were together. Indeed, Wright noted it was

  widely known at Castle Rock that she was disappointed with the state of the cath

  lab under Lombard’s management. And, by the time of this incident, Lombard

  had already convened a group meeting with Wright, Parker, and Parrish to discuss

  more efficient communication between Wright and Lombard regarding the data

  reports, due to “issues with [Wright] responding to [Lombard’s] texts.” Parrish

  indicated as much in an email responding to Wright’s complaint about her

  interactions with Lombard and Parker on December 11th: “With all of the

  conversations and work that has/is being done currently in the Cath Lab one of


                                         -26-
Appellate Case: 21-1038     Document: 010110766170        Date Filed: 11/09/2022   Page: 27



  the main focuses has been about communication and how keeping [Lombard] and

  [Parker] in the loop on everything that’s going on in the Cath Lab is vital.”

        Thus, viewing the final written warning as focused on Wright’s failure to

  communicate with, and lack of respect for, Lombard is compelled by the record.

  While Wright’s errand certainly led to the final written warning, no reasonable

  jury could conclude the final written warning was premised on the errand itself. 18

  Instead, as is made clear on the face of the final written warning, Wright’s

  subsequent interactions with, and reactions to, her supervisors are what led to the

  inclusion of the incident in the final written report. 19




        18
          Wright’s challenges to the veracity of Portercare’s reliance on the errand
  incident to support issuance of the final written report, its use to deny her transfer
  request, and its use as justification for her termination all also rely narrowly on
  her assertion she was punished exclusively for running the errand, as opposed to
  her interactions with her managers thereafter. The same is true as to her
  challenges to the procedural regularity of the inclusion of this incident in the final
  written warning. For those reason set out above, these challenges also fail and
  will not be considered further.
        19
          Wright argues Lombard’s dialogue with Gleason as to the propriety of
  punishing Wright for running errands, see supra at 9, supports a finding of
  pretext. This argument is unavailing. True enough, when Lombard sent Gleason
  the preliminary corrective action, Gleason wanted to confirm Portercare was not
  disciplining Wright for conduct if other employees engaged in the same behavior.
  Id. The final written warning, however, demonstrates that the main point of the
  discipline was focused on Wright’s behavior toward Lombard. Gleason’s e-mail
  does show that Portercare was aware of a possible Title VII issue if discipline was
  imposed on Wright but not her male colleagues based on running errands.
  Gleason’s email does not, however, demonstrate Wright was disciplined because
  she ran errands.

                                            -27-
Appellate Case: 21-1038    Document: 010110766170        Date Filed: 11/09/2022       Page: 28



        Wright’s comparison of herself to the male cath lab employees is thus

  unavailing. The record does not indicate that these individuals engaged in similar

  interactions with their supervisors, either in general or in the context of their

  errands. Considered against the entire record, and even after drawing all

  reasonable inferences from the evidence in Wright’s favor, there is nothing about

  the inclusion of the errand incident in the final written report that would support a

  finding Przymus, West, or Voegle were treated differently from Wright because

  they were men.

        Finally, Wright asserts that an incident underlying Archuleta’s complaints

  to Parrish about Wright’s performance demonstrates discriminatory differential

  treatment of Wright and male cath lab employees. Again, Wright’s assertion is

  not supported by the record. When Archuleta met with Parrish on January 16,

  2018, to discuss Wright’s future in the cath lab, Archuleta related to Parrish, as

  one of many concerns he had about Wright’s commitment to his team, an incident

  involving perceived incorrect charging of a prescription drug. Archuleta noticed

  West charged a patient for an entire bottle of lidocaine, while only using one

  fourth of the bottle. In response, Archuleta instructed staff to only charge the

  patient for the amount used. West told Archuleta he was following the

  pharmacy’s directions, but he and Przymus clarified with Archuleta that they

  would only charge for the portion used going forward, as per Archuleta’s


                                            -28-
Appellate Case: 21-1038    Document: 010110766170        Date Filed: 11/09/2022      Page: 29



  instructions. In contrast, Wright stated as follows to Archuleta: “It would have

  been nice if people have told us, so we would be doing it that way. Well that’s

  not what they’ve told us, this is how we are supposed to do it. We’ve never done

  it that way.” Archuleta told Parrish that, for three reasons, he did not believe

  Wright’s assertion about the cath lab’s previous billing practices: (1) the billing

  error was quickly caught by a Castle Rock employee in revenue management

  support; (2) Wright and Pryzmus were well-trained “charge champions” and an

  examination of their past charts revealed proper charging practices; and

  (3) improper past billing practices would have been discovered during revenue

  management audits.

        Wright correctly notes that during his deposition, Archuleta testified that as

  to the lidocaine mischarging incident he believed West, Przymus, and Wright had

  all three lied to him about past billing practices in the cath lab. She further

  asserts, based on this testimony, that the fact she was terminated, but that West

  and Przymus went unpunished, demonstrates the type of differential treatment

  based on sex upon which a jury could find pretext. Wright’s argument is

  unpersuasive for several reasons. Archuleta specifically testified that he had

  more than one conversation with West and Przymus to address his concern that

  they were lying to him about past charging practices. Furthermore, the record

  definitively reveals that Castle Rock and Portercare management did not tell


                                           -29-
Appellate Case: 21-1038    Document: 010110766170        Date Filed: 11/09/2022   Page: 30



  Archuleta about Wright’s past issues with Lombard in order to give Wright a

  fresh start. And Wright testified she did not have any basis to believe Archuleta

  discriminated against her on the basis of her sex. Finally, and most importantly,

  the charging incident was only one part of a much larger pattern of incidents

  Archuleta observed, all of the remainder of which were unique to Wright. See

  supra at 16-17 (cataloging some of the relevant incidents). Those incidents,

  considered in the aggregate, caused Archuleta to conclude Wright was a particular

  threat to his ability to effectively manage the cath lab. In that regard, Archuleta

  noted that Wright was uniquely influential in the cath lab, as demonstrated by the

  fact that West’s and Przymus’s resentment towards hospital management and

  administration seemed to originate with Wright and by the fact that in expressing

  resistance to change West and Przymus referenced Wright’s opinions.

        Given the record in this case, no reasonable juror could conclude any

  differential treatment that might exist as to Wright and the male cath lab staff

  flowed from sex-based animus. Accordingly, no reasonable juror could use

  differential treatment as a basis for finding pretext in this case.

  B. Falsity of Reasons for Adverse Employment Actions

        Wright asserts she has demonstrated “weaknesses, implausibilities,

  inconsistencies, incoherencies, or contradictions” in Portercare’s proffered

  legitimate reasons for its employment actions such that a reasonable factfinder


                                            -30-
Appellate Case: 21-1038     Document: 010110766170        Date Filed: 11/09/2022      Page: 31



  could rationally find them unworthy of credence. See Swackhammer, 493 F.3d at

  1167. In contrast to this assertion, however, this court concludes Wright has not

  made the necessary showing.

        Wright asserts a reasonable jury could find that Lombard did not

  specifically instruct her to orient the travelers arriving at the cath lab on

  December 18, 2017, and could also find that, during Royer’s tenure as manager of

  the cath lab, orienting travelers was not a duty of the cath lab’s charge nurse. We

  agree a jury could so find. Those findings, however, would not be sufficient for a

  jury to find that Portercare did not, in good faith, issue Wright a final written

  correction based, in part, on her actions on December 18th. Bird, 832 F.3d at

  1201 (holding that this court “examine[s] the facts as they appear to the person

  making the decision” and does “not ask whether the employer’s proffered reasons

  were wise, fair or correct; we ask only whether [the employer] honestly believed

  those reasons and acted in good faith upon those beliefs” (quotation omitted)).

  On the Friday before the travelers were expected to arrive, Lombard noted on the

  cath lab’s whiteboard that travelers would be arriving in the department on the

  afternoon of December 18th. Wright acknowledged she had notice of the arrival

  of travelers from the whiteboard and testified that in the past she had generally

  oriented traveler nurses and Przymus had oriented the “tech” travelers.

  Nevertheless, Wright did not participate in the orientation of the traveler nurse


                                            -31-
Appellate Case: 21-1038    Document: 010110766170        Date Filed: 11/09/2022    Page: 32



  who arrived on December 18, 2017. Furthermore, as specifically noted in the

  final written warning, see supra n.13, Wright was absent from the cath lab during

  this time frame and did not communicate with management about her absence.

  Finally, the inclusion of the travelers incident must not be viewed in isolation but,

  instead, must be viewed from Portercare’s perspective. By the time of the

  travelers incident, Lombard, Parker, and Parrish had engaged Wright in numerous

  conversations about Wright’s unwillingness to communicate with and respect

  Lombard. On the record before the court, no reasonable jury could conclude

  Portercare did not, in good faith, believe in the validity of the sanctionable nature

  of the travelers incident.

        Wright also challenges the veracity of Portercare’s reliance on the data-

  reports incident. Again, however, her argument merely nibbles around the edges

  of the incident and, ultimately, fails to create jury questions as to Portercare’s

  good-faith reliance on the data-reports incident to justify its employment actions.

  See Jaramillo v. Colo. Jud. Dep’t, 427 F.3d 1303, 1309 (10th Cir. 2005) (“[A]s a

  general rule, an employee must proffer evidence that shows each of the

  employer’s justifications are pretextual.” (quotation omitted)). Wright points to

  evidence indicating two instances in which she either met with, or tried to meet

  with, Lombard regarding the transitioning of the data reports from her to

  Lombard. Even if true, however, that fact does not demonstrate Lombard, Parker,


                                            -32-
Appellate Case: 21-1038    Document: 010110766170       Date Filed: 11/09/2022   Page: 33



  Parrish, or Portercare’s leadership did not believe Wright was resistant to training

  Lombard as to the management functions of the cath lab. Indeed, the record is

  rife with evidence that Wright, and the other members of the cath lab, found it

  unfair Wright was being required to train Lombard. The record also reveals that

  Lombard included her supervisor and a human resources representative in the

  meeting on November 7th, which focused on making sure Wright aided Lombard

  in coming up to speed in preparing the data reports, specifically because Wright

  had theretofore been unresponsive to Lombard’s requests.

        In any event, the final written warning makes clear that the data-reports

  incident merited punishment because Wright failed to finish three months’ worth

  of data reports as specifically directed by her manager. See supra n.11. Wright

  does not address this aspect of the incident in her appellate brief. In her

  deposition and affidavit, Wright claimed this task was Lombard’s responsibility,

  but she does not point to any evidence indicating Lombard was precluded from

  delegating the task to her. The emails Lombard sent Wright on November 6th

  make clear that Lombard did delegate the task to Wright. See supra n.5.

  C. Procedural Irregularities

        Finally, Wright sets out a scattershot listing of supposed procedural

  irregularities attendant to the challenged employment actions. None comes close




                                           -33-
Appellate Case: 21-1038    Document: 010110766170         Date Filed: 11/09/2022     Page: 34



  to creating a material issue of fact as to pretext, and all can be dealt with in

  summary fashion.

        Wright attempts to assign procedural irregularity to the fact Castle Rock

  CEO Folkenberg, aided by human resources representatives Davis and Parrish,

  made the decision to terminate her employment. She cites a brief passage of

  Parrish’s deposition wherein Parrish notes human resources does not recommend

  punishment but, instead, acts as “a consultant and a guide.” Wright also

  insinuates it was odd that her former and current managers, Lombard and

  Archuleta, did not participate in the termination decision. The problem for

  Wright, however, is that she does not cite any evidence indicating it was unusual

  for Folkenberg to make ultimate decisions as to punishing or terminating

  employees, nor does she cite any evidence that Davis or Parrish acted outside

  their normal role in guiding Folkenberg in resolving that question. Furthermore,

  based on the record before this court it cannot be reasonably argued that

  Archuleta, an individual Wright testified she had no reason to think was biased

  against women, did not play a process in Wright’s termination. Instead, his

  lengthy and detailed discussion with Parrish about his doubts Wright would help

  the cath lab succeed was the direct cause of Wright’s termination. Given how

  soon Archuleta expressed new concerns about Wright following the issuance of

  the final written warning, it is not remotely unusual Folkenberg decided to


                                            -34-
Appellate Case: 21-1038    Document: 010110766170       Date Filed: 11/09/2022    Page: 35



  terminate Wright’s employment. And she provides no explanation why Lombard,

  as her former manager, should have been involved in the termination decision.

        Wright asserts Davis’s participation in the Integrity Helpline and ADR

  investigations was inappropriate because she was not neutral. The record

  definitively demonstrates, however, that Davis acted consistent with Portercare

  policy. Indeed, there is no indication in the record that Davis was not expected to

  resolve Wright’s complaint at “Step 4” of the ADR process even if she was

  involved in earlier discussions about the propriety of denying Wright’s transfer

  request pending issuance of the final written warning. Nor can Wright identify

  any aspect of Portercare policy that obligated Davis to interview witnesses whose

  testimony she did not think would be material to the denial-of-transfer decision.

  Finally, although there is evidence Davis played a part in the decision to deny

  Wright’s transfer request while a final written warning was in the final stages of

  issuance, there is no evidence Davis played any part, prior to Wright’s invocation

  of the Integrity Helpline and ADR processes, in deciding whether the events

  recounted in the final written warning were accurate and/or justified punishment.

        Wright asserts that the denial of her request for a transfer was inconsistent

  with Portercare’s policy. Portercare’s policy states that an employee is not

  eligible to apply for a transfer if the employee has received a corrective action

  during the last six months. Although it is certainly true Wright had not yet


                                           -35-
Appellate Case: 21-1038    Document: 010110766170        Date Filed: 11/09/2022     Page: 36



  received her final written warning at the time she requested to transfer, it is also

  true the warning was in the process of finalization. As noted by Portercare, the

  obvious purpose of this policy is to prevent problematic employees from

  transferring to other Portercare facilities to escape their situations without first

  resolving their behaviors. The question here is not whether Portercare’s

  interpretation of its policy was “wise, fair or correct.” Bird, 832 F.3d at 1201.

  Instead, the question is whether Portercare operated in good faith when it

  interpreted its policy as obligating Wright to resolve her issues at Castle Rock

  before transferring to Parker Adventist. On that point, Wright has not come close

  to creating a fact issue for the jury. Indeed, she does not point to any evidence

  indicating the interpretation of internal policy adopted by Portercare in this case

  is remotely at odds with past applications of the policy.

        Finally, Wright asserts it was procedurally irregular that Portercare failed to

  investigate the accuracy of Archuleta’s complaints about her before terminating

  her employment. The problem for Wright is that the only relevant Portercare

  policy she cites is one relating to the investigation of acts of disparate treatment.

  As noted above, however, there is nothing about Archuleta’s complaints to

  Parrish that would support a finding of prohibited disparate treatment. See supra

  at 28-30.




                                            -36-
Appellate Case: 21-1038   Document: 010110766170      Date Filed: 11/09/2022   Page: 37



                                IV. CONCLUSION

        For those reasons set out above, the order of the United States District

  Court for the District of Colorado granting summary judgment in favor of

  Portercare is hereby AFFIRMED.




                                         -37-